Pless, J.
G.S. 90-41 provides, in part, “After hearing all the evidence, including such evidence as the accused may present, the Board shall determine its action and announce the same.” There can be no question that the Board has done so. But the respondent complains that specific findings of fact, with minute details as to particulars, time and place were not entered in written form. The statute does not so require. The Board is not a court and is not expected to know and observe the technicalities that trained attorneys and judges would demonstrate. The Board has really done much more than the statute requires and has not only “announced its action” (in writing, which is not provided in the statute) but has given its reasons therefor, all of which are substantiated by un-controverted and undenied evidence.
To hold that the Board’s findings of fact are insufficient, “because of vagueness, indefiniteness and lack of specific reference to time and place of alleged violations by the respondent” overlooks those parts which find that the respondent employed an unlicensed dentist to repair dental plates without written work orders and that his employee did so and that respondent received payment therefor. While the order did not specifically state that this took place in the respondent’s offices in La Grange on 17 December, 1964, and 2 April, 1965, this was easily deducible from the record and the respondent could not have been prejudiced by its omission.
While the evidence was sufficient to support the Board’s findings of fact it appears that in the Superior Court the matter was not “heard * * * as in the case of consent references” as required by G.S. 90-41. To the end that it may be, it is remanded to the Superior Court of Wake County.
In a consent reference the judge is expected to rule upon the report somewhat in the capacity of a jury. He is not expected to approve the work of' the referee merely because the evidence will support it. He should weigh it and make his own independent determination of the truth of the matters in dispute.
“The importance of faithful observance of these principles by the judge cannot be exaggerated for a twofold reason. His review is designed to clear away errors of the referee. Besides, facts found *544by the judge on his review of the referee’s report are accepted as final on appeal to this Court if they are supported by testimony.” Macon v. Murray, 231 N.C. 61, 55 S.E. 2d 807.
Error and Remanded.